Case 2:19-cv-02420-BMS Document1 Filed 06/05/19 ge 1 of
CIVIL COVER SHEET ce “LV O4Y3O

The JS 44 civil cover shgifjanid ‘he information contained herein nelle replace nor supplement the filing and service of smand or other papers as required by law, except as
provided by local rules ogfourt. This iy the Judicial;Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil] docket CTIONS ON NEXT PAGE OF THIS FORM 4 6 é

I. (a) PLAINTIFFS DEFENDANTS &
Michael McShane Sitton Bryn Mawr Bank Corporation d/b/a Bryn Mawr

44 (Rev. 06/17)

  
  

     

 
 
  
 
 

County of Residence of First Listed Defendant
{IN CLS. PLAINTIPE CASPS ONLY)

IN LAND CONDEMNATION CASES, SE THE LOCAJMON OF
THE TRACT OF LAND INVOLVED,

NOTE:

  

Mark D. Schwartz, 300 Sandeastie Drive, Bryn Mawr, PA 19010
610 525-5534
a\

Allomeys (if Krown)

 

 

 

Il. BASIS OF JURISDIGTION sPiace an "xX in One Box Oniy)

O 1 U.S. Government 3 VFcderal Question
Plainwft (U.S. Government Nata Party)
G2 US. Government a Diversity

Defendant Cndicate Citizenship of Parties in ftem Hi)

 

IV. NATURE OF SUIT (Place a an <x" in One Bax Onty)

(For Diversity Cusex Gite}

Citizen of This State

Citizen of Another Stat

Citizen or Subject ofa
Foreign Country

  

Ili. CITIZENSHIP OF PR NCIPAL PARTIES ¢Place aa "NX" in One Bux for Plaini? '

   

and One Bax for Defendant,

DEF PTF
O } Incorporated af Principal Place a4
of Business In This State
G 2) Incorporated eae Principal Place a
of Business in Another State
3 OF 3. Foreign Nation 36 76

Click here for: Nature of Sui Cade Deseripuians.

 

 

 

 

  
  

 

 

 

 

 

 

 

| “CONTRACT TORTS FORFEITURE/PENALTY, ‘(BANKRUPTCY _OTRER STATUTES |
O 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 624 Drug Related Seizure CF 422 Appeal 28 USC 158 O 375 False Claims Act
7 120 Marine PL 310 Airplane 7 365 Personal Injury - of Property 21 USC 881 [CF 422 Withdrawal 71 376 Qui Tam (31 USC
130 Miller Act (0-314 Airplane Product Product Liability O 690 Other 28 USC 157 372% a)}
1 140 Negotiable Instrument Liability 7 367 Health Care/ 1 406 State Reapportionment
© 150 Recovery of Overpayment 5 CF 320 Assault, Libel & Pharmaveutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights 430 Banks and Banking
G 151 Medicare Act (330 Federal Employers’ Product Liability 0 830 Patent 450 Commerce
GO 142 Recovery of Defaulted Liabitiry 368 Asbestos Personal 7 835 Patent - Abbreviated 460 Deportation
Student Loans O 340 Marine Enjary Product New Drug Application =] 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability GO 840 Trademark Compt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR “SOCIAL: SECURITY. OF 480 Consumer Credit
of Veteran’s Benefits 7 350 Motor Vehicle F370 Other Fraud 1 710 Pair Labor Standards 7 861 HIA (1395fF) Mm 499 Cable/Sat FY
6 169 Stockholders’ Suits CF 355 Motor Vehicle 27 371 Truth in Lending Act 0 862 Black Lung (923) 3 830 Securities‘Commodities!
O 190 Other Contract \ Product Liability J 380 Other Personai C1) 720 Labor/Management 863 DIWC/DIWW (405(0)) Exchange
© 195 Contract Preduct Liability] 360 Other Personal Property Damage Relations O &64 SSID Title XVE C1 890 Gther Statutory Actions
71 196 Franchise Injury J 385 Propetly Damage TF 740 Tailway Labor Act OF 865 RSI (405g) CF 891 Agcicultural Acts
C7 362 Personal Injury - Product Liability M7 751 Family and Medical 1 $93 Environmental Matiers
\ Medical Malpractice Leave Act 1 895 Freedom of Information
Loc REALE PROPERTY: \CIVIG RIGHTS. | PRISONER PETITIONS | 790 Other Labor Litigation “FEDERAL TAX SUITS Act
O 1210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement CF 870 Taxes (U.S. Plaintiff (7 896 Acbitration
0 220 Foreclosure 441 Voting 3 463 Alien Detaince Income Security Act or Defendant) 0 899 Administrative Procedure
1 230 Rent Lease & Ejectment & 442 Employment “) 530 Motions to Vacate 7 871 IRS-Third Party AciReview or Appeal of
1 240 Torts to Land OF 443 Housing! Sentence 26 USC 7609 Agency Decision
71 245 Tort Pradnet Liability Accommodations “1 530 General A 956 Constiturionality of
© 290 All Other Real Property $45 Amer. w/Disabilities -] J 533 Death Penalty IMMIGRATION State Statutes
Employment Other: CO 462 Namralization Application
O 446 Amer. w/Disabilities ~ | 540 Mandamus & Other $C 465 Other Immigration
Other J 350 Civil Rights Actions
0 448 Education J 355 Prison Condition
J 360 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. RIGEN (Place an "XN" in Que Box Only}
1 Origipal (12 Removed from 3

 

 

 

 

 

  
 

Remanded from 4 Reinstated or (1 5 Transferred from © 6 Multidistrict 8 Multidistrict
Procfeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifi) Transfer Direct File

 

 

Cite “ v. At 2k under NEN {Do not cite jurisdictional statutes unless diversi):
Brief “Pe: f cause: (
Acs ashe uve ei
CHECK YES only S onbyitdd a i laint:
JURY DEMAND: eS

AUSE OF ACTION

 

VIL REQUESTED IN O CHECK IF THIS 1S A CLASS ACTION) DEMAND $

 

COMPLANT: UNDER RULE 23, F.R.Cv.P. ___ > $150,000
VIIL. RELATED CASE(S) ae ,
SCE INSU). = — aed
If ANY meen once ‘ (er DOCKET NUMBER ‘ 4

 

™*BIveG . LOW

FOR OFFICE USE ONLY

 

toe ree
JUN -5 2019

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
 

case 22964 02420588, POAMBRARkcr BJeHPSO5/L9 Page,2 of 16x

a FOR THE EASTERN DISTRICT OF PENNSYLVANTA Aw

   
 

 

ce i DESIGNATION FORM
} rose plaintiff to WHicate ihe category of the case for the purpose of assignment fo the appropriate calendar}
Address of Plaintfi 142 East 8th Ave, Conshohocken, PA 19428
Address of Defendant: 801 Lancaster Ave., Bryn Mawr, PA 19010

 

Place of Accident, Incident or Transaction __ COrporetelgcations of Defendant in Eastern Pa.

 

a -

 

    
     
  

 

RELATED (ASE, IF ANY:

Case Numiper: 2-\ Wane w- eaXo8 we © yl A. C4, ( \ee_.,, le Terminated:

Civil cases
ef] of

2.  Boes this case involve the sat ie Same transaction as a prior suit Yes No [|

pending or within one year previously terminated action in this court?

 

e deemed related when Yes is answered to any of the following questions:

 
 

I. 1s this case’ lated to property included in an earlier numbered suit pending or within one
previously terfayated action in this court?

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [ |
numbered case pending or within one year previously terminated action of this court?
4, ]s this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No [|

case filed by the same individual?

   

isf/ Di

   

I certify that, to my knowledge, the within case
this court except as noted above.

June 5, 2019

jngor within one year previously terminated action in

Pa. 30527

Attorney 1D. # (if applicable)

DATE:

 

 

 

 

 

 

CIVIL: (Place a ¥ in one category only}

Fedeval Question Cases:

Indemnity Contract, Marine Contract, and A
Jones so guiscaseisRecaten to: §=/9CV ayo

Jones Act-Personal Injury

Antitrust

Patent

Labor-Management Relations CIVIL ACTION NO.

Civil Rights CRIMINAL NO.

Habeas Corpus

Securities Act(s) Cases &
0. Social Security Review Cases woe
1. All other Federal Question Cases ASSIGNED TO:
(Please specify):

 

th

iO
19

DDEOOBOOO *

 

 

 

 

 

 

 

(The effect o,

+ cote U1 PeCUTU GF BO Se PLATE, th AEreDy cemiy:

 

  

/\ Mark D. Schwartz
Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:
MS
JUN #5 200g

 
  

 

 

\ | Relief other than monetary damages is sought. iy t\
oats, Jue 5, 2019 c Pa 30527

Attor nevoatLaw f 77 ProWe Plaintiff?’ Attorney LD, # (if appticable)

NOTE: A wial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38,

 

Ci, 609 (SA20TST

 
2 1 @eeVv-02420-BMS Document 1 Filed 06/05/19 Page 3 of 16
ie

    
 

fe oo. IN THE UNITED STATES DISTRICT COURT
oo FOR THE EASTERN DISTRICT OF PENNSYLVANIA

e \ Meat CASE MANAGEMENT TRACK DESIGNATION FORM
hte. S vito

CIVIL. ACTION

 

Coo vache. ,
Gry unAauc Bane: eh as voi 2420

Int accordance owith the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation [Form in all civil cases at the ume of
filing the complaint and serve a copy on all defendants, (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and ail other partics, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through § 2255 ( 3

(b} Social Security -- Cases requesting review ofa decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benclits. ( )

(c} Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.0 ¢ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. { )

(c) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need spcetal or intense management by
the court, (Sec reverse side of this form for a detailed explanation of special
management cases.)

 

(f) Standard Management ~ Cases that do not fall into any one of the other tracks.

Twe $2017 Nut O. Sele Platatelr

 

 

 

 

Date Attorney-at-law Attorney for
GOSS SFB GOES I Harkechwute Grd |,
Telephone FAX Nuonber E-Mail Address 4

(Civ. 664) F002
Case 2:19-cv-02420-BMS Document1 Filed 06/05/19 Page 4 of 16
TB

   

a oe IN THE UNITED STATES DISTRICT COURT
Mee FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  

MICHAEL McSHANE SUTTON
142 East 8" Ave

 

Conshohocken, PA 19428 : CIVIL ACTION
Plaintiff :
| NO. 19
Vv. : JURY TRIAL DEMANDED

BRYN MAWR BANK CORPORATION d/b/a
BRYN MAWR TRUST COMPANY : COMPLAINT
801 Lancaster Avenue :
Bryn Mawr, PA 19010
Defendant

 

COMPLAINT

l. Plaintiff Michael McShane Sutton, a Caucasian male has been retaliated against
and ultimately fired as a result of his acknowledgement and criticism of the racial discrimination
and hostile working environment claims of Wandrea Russo, an African- American head teller at |
Bryn Mawr Trust Company’s main branch and Alicia McDaniel, an African- American universal
banker at Plaintiff's Ardmore Branch who was suddenly removed to another branch as a result of
her complaints of racism., He has witnessed the hostile and illegal working environment which
pervades Bryn Mawr Trust Company, all of which is countenanced and supported by
management. Shortly after being interviewed by HR and calling the racial environment
throughout the retail bank toxic. Mr. Sutton filed a charge of discrimination with the EEOC.
Plaintiff now seeks to recover compensatory and punitive damages pursuant to 42 U.S.C. § 1981,
Title VII of the Civil Rights Act of 1964, and the Pennsylvania Human Relations Act (““PHRA”),

43 PS. §951 ef seq.
Case 2:19-cv-02420-BMS Document1 Filed 06/05/19 Page 5 of 16

PARTIES

2. Plaintiff Michael McShane Sutton (“Mr. Sutton” or “Plaintiff’) is an adult
Caucasian male born on March 6, 1983 residing in the Commonwealth of Pennsylvania. He was
initially hired on December 11, 2017 as the Head Teller for the Ardmore Branch, On July 24,
2018, Plaintiff was fired. As a fellow employee who corroborated the discrimination claims of
others, Plaintiff enjoys protected status from retaliation under pertinent civil rights statutes.

3. Defendant, Bryn Mawr Bank Corporation d/b/a Bryn Mawr Trust Company
(“Defendant” or the “Bank”) is a publicly-traded commercial bank, headquartered at 801
Lancaster Avenue in Bryn Mawr, Pennsylvania. The Bank employed Mr. Sutton and
approximately 600 employees and is an employer as defined by Title VII and the PHRA.

4, At all relevant times hereto, Defendant acted by and through its duly authorized
actual and/or apparent agents and employees acting within the course and scope of their actual
and/or apparent agency and employment.

JURISDICTION AND VENUE

5. This Court has federal question jurisdiction over the subject matter of Plaintiff's
claims under federal law pursuant to 28 U.S.C. §1331.

6, This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant
to 28 U.S.C. §1367 because the state claims and federal claims are so interrelated that they form
part of the same case or controversy under Article II of the United States Constitution.

7. Venue is proper in the Eastern District of Pennsylvania under 28 U.S.C. §1391(b)

and (c) since Plaintiff and Defendants reside in the Eastern District of Pennsylvania and since a
Case 2:19-cv-02420-BMS Document1 Filed 06/05/19 Page 6 of 16

substantial part of the events or omissions giving rise to Plaintiff's claims occurred in the Eastern

 

District of Pennsylvania.

 

FULFILLMENT OF TITLE VI CONDITIONS

 

8, Plaintiff has fulfilled all conditions precedent to the institution of this action

 

under Title VIi and PHRA. Plaintiff dual-filed a charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”) and the Pennsylvania Human Relations
Commission (““PHRA”) on or about August 9, 2018.

9, The EEOC issued a Right to Sue letter to the Plaintiff on March 7, 2019, and this
lawsuit is brought within ninety (90) days of the issuance of the Right to Sue letter

FACTUAL ASSERTIONS

10. As set forth in his EEOC charge, during the course of his employment Plaintiff
learned of the Bank’s history of hostility to those protected under applicable civil rights laws
generally, and specifically with respect to African-American head teller Ms. Wandrea Russo and
African-American universal banker Alicia McDaniel. However, as noted in his EEOC Charge
this lawsuit focuses on retaliation against Plaintiff on account of his support of claims of

discrimination.

 

11. After winning a scholarship to Harvard University, Plaintiff had work experience
in banking at various institutions. Prior to being hired, Plaintiff met with two representatives of
the Bank, Service Manager Danielle Lewellyn Perez and the District Manager, Plaintiff

explained his prior experience at Wachovia and then its acquiror, Wells Fargo, as a persona!

 

banker and Branch Manager, as weil as employment at Univest Bank and Trust Co.as a Financial
Service Center Manager. Explaining his distaste for the tactics and atmosphere at Wells Fargo,

Plaintiff emphasized the importance of strong sales ethics of future fellow employees and
Case 2:19-cv-02420-BMS Document1 Filed 06/05/19 Page 7 of 16

management were he to take the new position at the Bank. and be encouraged to drive business
both himself and by those reporting to him. Assured that there was no need for concern, Plaintiff
accepted the position and began in December of 2017.

12. However, once Plaintiff had accepted the job, during the first branch meeting in
January, recently-employed District Manager Ms. Laura Biernacki placed a new stress on sales
and hitting numerical goals. Plaintiff recognized the same fraudulent tactics that he had seen at
Wells Fargo when it came to foisting upon bank clients new accounts and products that they did
not need or request. This included Plaintiff's being encouraged to have his father apply for a
home equity line and insisting that his father had to open a checking and savings account in order
to get the lowest rate.

13, Plaintiff’s mother fell ilf and was hospitalized on or about January 10, 2018 in
Pottstown, Pennsylvania and it fell upon Plaintiff to care for her. This was something of which
Bank management was very well aware. Plaintiff had to attend to her every evening. Plaintiff
asked for fewer hours, even if they were unpaid, which was all denied, His mother went into
hospital-based hospice before the end of January, and was sent home a week later to finish her
hospice at home, due to limited family means and the expectation that she would die any day
then. She finally died on March 5, 2018. During this time, Plaintiff himself developed walking
pneumonia in January and a bleeding ulcer in February due to stress. Notwithstanding, on
February 14, Plaintiff received a final written warning for time worked, when no one had ever
made this an issue given his personal situation. At this time, despite the fact that he was actively
coughing up blood, again all as well known to Bank management, he was working. In addition
to the write up, before Plaintiff's mother actually died, Bank management went so callously far

as to suggest to Plaintiff that the funeral be held on a weekend for the Bank’s convenience.
Case 2:19-cv-02420-BMS Document1 Filed 06/05/19 Page 8 of 16

14, Plaintiff reached out to HR about the “final warning” asking Ms. Fryer what it
would mean as far as his career was concerned following the passing of his mother. She refused
to answer his repeated requests to meet saying that it was not HR’s concer. It was suggested
that he reach out to HR manager Ms. Nancy Pinkowitz who said that she would investigate his
status as it related to the write up ftom February. After two weeks, Plaintiff called to inquire.
There was no report and he was told to “grin and bear it,” as a result thinking that the matter had
been dropped. He also wrote to his superiors about the write up and was told not to worry about
it, Moreover, he was told that, despite the language of the write up, he would still be able to be
paid sales incentives, despite the actual language in the write up suggesting that Plaintiff was
ineligible to such performance bonuses due to the write up.

15. Sometime in June, 2018, Plaintiff met with Ms. Danielle Perez with respect to the
tension between fellow employees Alicia McDaniel and banker Magdaline Intzes. Plaintiff
observed that from what he saw from his desk that the Bank was steering low income and
African-American clients to Ms. McDaniel with high income clients going to Ms. Intzes.
Moreover, Plaintiff knew full well that credit for sales origination had been stolen from Ms.
McDaniel.

16. In the meantime, others, including African Americans Wandrea Russo and Alicia
McDaniel had complained to HR about racial harassment and being shorted in terms of their pay.
After her complaint to HR, Ms. McDaniel was retaliated against and abruptly transferred out of
the Ardmore Office. Given its suddenness, Plaintiff was afraid that something was terribly
wrong. When he inquired, he was told that it was none of his business. Because Plaintiff had
worked in so many retail banking environments for many years and had never encountered such

bizarre behavior by management regarding employees in any company, Plaintiff grew
Case 2:19-cv-02420-BMS Document1 Filed 06/05/19 Page 9 of 16

increasingly fearful for his own employment prospects. Customers would ask Plaintiff about Ms.
McDaniel and he did not have an answer for them. Further he was told that he would be actively
punished for appearing to engage in conversations with a customer who pressed him for more
details about the absent Ms, McDaniel. He was told to not to respond further than to use the
phrase “I do not have an answer for you”.

17. Clearly as a result of the above-referenced complaints, late on July 13, 2018
Plaintiff was told to contact Ms. Nicola Fryer in HR. Given Ms. Fryer’s reluctance to respond to
Plaintiff's prior questions about the bank’s issues with his mother’s passing and his need for sick
days during her home hospice, the Plaintiff felt immediately like no matter what happened, this
contact would be unpleasant based on his prior interactions with Ms. Fryer. When they spoke, he
repeatedly was asked if there were ever instances when he was required to work off the clock,
allegations reported by Ms. McDaniel to HR. Plaintiff's response was “I don’t want to cause any
issues”, When forced to answer he admitted that there were instances of this occurring. He was
also asked about racial discrimination which Ms. McDaniel experienced. Plaintiff begged not to
be brought into this situation. Notwithstanding, he knew about the racial insults directed at Ms.
McDaniel and he had heard of the retaliatory “security investigation” lodged against Ms. Russo,
as he had been called to fili in for her in Bryn Mawr during HR’s “investigation” of Ms. Russo.
Asked to describe the racial environment, Plaintiff characterized it as being “toxic” and that
“everyone was aware of it to some extent” and “in all his years of retail banking, he had never
experienced work or office dynamics this dysfunctional”.

18. Less than two weeks later, Plaintiff was fired on July 24, 2018.

19, Plaintiff believes that his firing was retaliatory and came about as a result of his

protected activity
Case 2:19-cv-02420-BMS Document 1 Filed 06/05/19 Page 10 of 16

COUNT I
VIOLATION OF THE CIVIL RIGHTS ACT OF 1866, 42 U.S.C. § 1981

20. ‘Plaintiff restates and realleges all previous paragraphs as though fully set forth
herein.

21, Defendant has retaliated against Plaintiff for speaking truth about discrimination
at the Bank, violating Plaintiffs rights in violation of the Civil Rights Act of 1866, 42 U.S.C. §
1981 as recognized by the U.S. Supreme Court in CBOCS West Inc. v. Humphries (No. 06-1431)
(May 27, 2008)

22. Defendant’s conduct has been intentional, deliberate, willful, and conducted in
callous disregard of the rights of Plaintiff.

23. By reason of the continuous nature of Defendant’s discriminatory conduct,
persistent throughout Plaintiff's employment with Defendant, he is entitled to application of the
continuing violation doctrine to all of the violations alleged herein.

24. ‘By reason of Defendant’s retaliation and its firing of Plaintiff, Plaintiff is entitled
to all legal and equitable remedies available under § 1981, including but not limited to damages
for mental anguish and emotional distress, reasonable attorney fees and costs, as well as punitive
damages.

WHEREFORE, Plaintiff demands judgment in her favor and against Defendant and
requests an award of damages including, but not limited to compensatory damages, including
any and all recoverable economic and noneconomic joss, punitive damages, reasonable attorneys'
fees and costs, and other relief as permitted under the law and as this Court deems just and

proper.
Case 2:19-cv-02420-BMS Document 1 Filed 06/05/19 Page 11 of 16

COUNT Il
RACIAL DISCRIMINATION, RETALIATION AND MAINTENANCE OF A HOSTILE
WORK ENVIRONMENT IN VIOLATION OF
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
42 U.S.C. § 20000 et seg

25. Plaintiff restates and realleges all previous paragraphs as though fully set forth
herein.

26, ‘Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, et seg. as amended by
the Civil Rights Act of 1991 ("Title VID, makes it unlawful for employers to discriminate
against any individual in the terms, conditions, or privileges of employment on the basis of race.

27. Discrimination on the basis of race that creates an abusive and hostile work
environment, such that the conditions of employment are altered, is actionable under Title VH as
racial discrimination. In order to establish a hostile work environment, five factual elements must
be established: (1) that the employee suffered intentional discrimination because of his or her
race; (2) that the discrimination detrimentally affected him or her; (3) that the discrimination was
pervasive and regular; (4) that the discrimination would detrimentally affect a reasonable person
in the same position as the employee; and (5) that respondeat superior liability exists. In the
totality of circumstances, the foregoing five elements are established.

28. Defendant retaliated against Plaintiff as a result of his complaints of
discriminatory treatment of others and a hostile work environment.

29. Defendant is liable for discrimination alleged herein under the doctrine of
respondeat superior due to the actions and statements of its managers and employees.

30. Defendant is liable for the acts of management and Plaintiff's co-workers,

because it knew of the existence of a discriminatory and a hostile work environment, but allowed

the illegal acts and practices to continue.
Case 2:19-cv-02420-BMS Document 1 Filed 06/05/19 Page 12 of 16

3 1. Defendant is liable for the acts alleged herein because of its culture of
encouraging racial discrimination, harassment and retaliation,

32. Based upon the foregoing facts, Defendant has discriminated against Plaintiff as
he was retaliated against for decrying Defendant’s “toxic environment” which stood in
opposition to rights guaranteed under Title VIE of the Civil Rights Act of 1964, 42 U.S.C.
§2000e ef. seg. as amended.

33, The described unlawful employment practices by Defendant were intentional,
deliberate, willful and were with malice or reckless indifference to Plaintiff's rights protected by
the laws of the United States, as well as the laws of the Commonwealth of Pennsylvania.

34. By reason of Defendant’s discrimination, retaliation and maintenance of a hostile
work environment, Plaintiff is entitled to all legal and equitable remedies available.

WHEREFORE, Plaintiff demands judgment in her favor and against Defendant and
requests an award of damages including, but not limited to compensatory damages, including
any and all recoverable economic and noneconomic loss, punitive damages, reasonable attorneys’
fees and costs, and other relief as permitted under the law and as this Court deems just and
proper.

COUNT II
RACIAL DISCRIMINATION, RETALIATION AND MAINTENANCE OF A HOSTILE
WORK ENVIRONMENT IN VIOLATION OF
THE PENNSYLVANIA HUMAN RELATIONS ACT

35. Plaintiff restates and realleges all previous paragraphs as though fully set forth
herein.

36. This claim arises under the Pennsylvania Human Relations Act (“PHRA”). The

Pennsylvania Human Relations Act, 43 P.S. § 955 et seg., makes it unlawful to discriminate

 
Case 2:19-cv-02420-BMS Document 1 Filed 06/05/19 Page 13 of 16

against any individual in the terms, conditions, or privileges of employment on the basis of race
or to retaliate against those who complain of those conditions.

37. Plaintiff, is protected under the Pennsylvania Human Relations Act.

38. Based upon the foregoing facts, Defendant has discriminated against Plaintiff in
violation of the Pennsylvania Human Relations Act, 43 P.S. § 955 ef. seq.

39. The effect of the aforementioned practices has been to deprive Plaintiff of equal
employment opportunities and adversely affect his status, given his unjust firing as a result of
supporting others who claimed racial discrimination.

40. Racial discrimination that creates an abusive and hostile work environment, such
that the conditions of employment are altered, is actionable under the Pennsylvania Human
Relations Act as race discrimination.

41. With respect to allegations of discrimination and retaliation, Defendant is liable
for the acts of its supervisory and management employees, because the harassers and those who
effectuated the discrimiation used their actual or apparent authority to further the unlawful
conduct, and were otherwise aided in accomplishing the unlawful conduct by the existence of an
agency relationship.

42. Defendant ts liable for the acts alleged herein because its managers and
supervisors established its corporate culture which encouraged racial discrimination as well as a
hostile work environment.

43. The described unlawful employment practices and actions by Defendant were
intentional and were done with malice or reckless indifference to Plaintiffs rights protected by
the laws of the Commonwealth of Pennsylvania. These unlawful acts were committed because

of racial discrimination and the fact that Plaintiff opposed such discrimination.

10

 

 
Case 2:19-cv-02420-BMS Document 1 Filed 06/05/19 Page 14 of 16

44. _—_ By reason of Defendant’s discrimination, retaliation and maintenance of a hostile
work environment, Plaintiff is entitled to all legal and equitable remedies available.
WHEREFORE, Plaintiff demands judgment in her favor and against Defendant and
requests an award of damages including, but not limited to compensatory damages, including
any and all recoverable economic and noneconomic loss, punitive damages, reasonable attorneys’
fees and costs, and other relief as permitted under the law and as this Court deems just and
proper.
JURY DEMAND
The Plaintiff demands a trial by jury of eight on all issues triable by a jury.
CERTIFICATION
| hereby certify that Plaintiff has not brought a similar or related lawsuit encompassing
the claims brought in this matter.
Respectfully Submitted,

Wage lyerz, ESQUIRE

By:_/s/Mark D. Schwartz,
Mark D. Schwartz, Esquire (Pa ID #30527)
300 Sandcastle Drive
BRYN MAWR, PA 19010
Telephone & Fax 610 525-5534
Markschwartz68 l4@email. com

 

THE PEARLMAN LAW FIRM, PLLC

By: /sf Jason L. Pearlman
Jason L. Pearlman, Esquire (Pa ID #93879)
Two Bala Plaza, Suite 300
Bala Cynwyd, PA 19004
610-660-7793
jpearlman@pearimaniawhirm.com

 

DATED: June 5, 2019 Attorneys for Plaintiff Michael McShane
Sutton

ll

 
Case 2:19-cv-02420-BMS Document 1 Filed 06/05/19 Page 15 of 16

12

 
Case 2:19-cv-02420-BMS Document 1 Filed 06/05/19 Page 16 of 16

VERIFICATION

J, Michael McShane Sutton, do hereby certii’y that I am the Plaintiff in the within action,
and that the facts contained in the foregoing Complaint are true and correct to the best of my
knowledge, information and belief. T do further understand that Lhese statements are made
subject to the penalties of 18 Pa.C.S. § 4904, relating to unsworn falsifications to,authorities.

Lh s

Michael McShane Sutton

 
